
	

113 HR 2416 IH: United States Civil Rights Trail Special Resource Study Act of 2013
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2416
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Clay (for
			 himself, Ms. Bass,
			 Mrs. Beatty,
			 Mr. Bishop of Georgia,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mr. Carson of Indiana,
			 Ms. Clarke,
			 Mr. Cleaver,
			 Mr. Conyers,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Fattah,
			 Ms. Jackson Lee,
			 Ms. Lee of California,
			 Ms. Moore,
			 Mr. Payne,
			 Mr. Richmond,
			 Mr. Johnson of Georgia,
			 Mr. David Scott of Georgia,
			 Mr. Scott of Virginia,
			 Ms. Sewell of Alabama,
			 Mr. Thompson of Mississippi,
			 Mr. Horsford,
			 Mr. Watt, Ms. Wilson of Florida,
			 Mr. Clyburn,
			 Mr. Cummings,
			 Ms. Edwards,
			 Ms. Fudge,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Meeks,
			 Ms. Norton,
			 Mr. Rangel,
			 Mr. Rush, Mrs. Christensen, and
			 Mr. Turner) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To require the Secretary of the Interior to conduct a
		  special resource study regarding the proposed United States Civil Rights Trail,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Civil Rights Trail
			 Special Resource Study Act of 2013.
		2.Special resource
			 study regarding proposed United States Civil Rights Trail
			(a)Study
			 RequiredThe Secretary of the Interior shall conduct a special
			 resource study for the purpose of evaluating a range of alternatives for
			 protecting and interpreting sites associated with the struggle for civil rights
			 in the United States, including alternatives for potential addition of some or
			 all of the sites to the National Trails System.
			(b)ConsultationThe
			 Secretary shall conduct the special resource study in consultation with
			 appropriate Federal, State, county, and local governmental entities.
			(c)Study
			 requirementsThe Secretary shall conduct the study required under
			 subsection (a) in accordance with section 8(c) of Public Law 91–383 (16 U.S.C.
			 1a–5(c)) and section 5(b) of the National Trails System Act (16 U.S.C.
			 1244(b)), as appropriate.
			(d)Study
			 ObjectivesIn conducting the special resource study, the
			 Secretary shall evaluate alternatives for achieving the following
			 objectives:
				(1)Identifying the
			 resources and historic themes associated with the movement to secure racial
			 equality in the United States for African Americans that, focusing on the
			 period from 1954 through 1968, challenged the practice of racial segregation in
			 the Nation and achieved equal rights for all American citizens.
				(2)Making a review of
			 existing studies and reports, such as the Civil Rights Framework Study, to
			 complement and not duplicate other studies of the historical importance of the
			 civil rights movements that may be underway or undertaken.
				(3)Establishing
			 connections with agencies, organizations, and partnerships already engaged in
			 the preservation and interpretation of various trails and sites dealing with
			 the civil rights movement.
				(4)Protecting
			 historically significant landscapes, districts, sites, and structures.
				(5)Identifying
			 alternatives for preservation and interpretation of the sites by the National
			 Park Service, other Federal, State, or local governmental entities, or private
			 and nonprofit organizations, including the potential inclusion of some or all
			 of the sites in a National Civil Rights Trail.
				(6)Identifying cost
			 estimates for any necessary acquisition, development, interpretation,
			 operation, and maintenance associated with the alternatives developed under the
			 special resource study.
				(e)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this section, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing the results of the study
			 conducted under subsection (c) and any recommendations of the Secretary with
			 respect to the route.
			
